Murphy, P. J., and Asch, J.,
dissent in a memorandum by Murphy, P. J., as follows: I would vacate the conviction and reinstate the indictment because the plea of guilty to the superior court information, after indictment, is jurisdictionally defective and indictment, once issued, cannot be waived where the indictment charges a class A felony. (See, People v Banville, 134 AD2d 116; People v Cook, 93 AD2d 942; NY Constitution, art I, § 6; CPL 195.10.)
By judgment rendered on July 10, 1986, defendant-appellant David Boston was convicted, upon a plea of guilty, of attempted murder in the second degree, under circumstances evincing a depraved indifference to human life, and assault in the first degree.
By indictment dated March 7, 1986, a Bronx County Grand Jury charged appellant with the same crimes, except the murder in the second degree was charged as being intentional.
On June 18, 1986, after appellant had been indicted, the People filed a superior court information, with the consent of appellant, charging depraved indifference instead of intent with respect to the attempted murder charge. The court, upon the application of the People, consolidated the information into the indictment, and appellant entered his plea.
CPL 195.10 permits waiver of indictment under certain limited circumstances, among which is the condition that the waiver be executed before the indictment is handed down. A 1974 amendment to NY Constitution, article I, § 6 permits waiver of indictment prior to indictment, but that is not what occurred here. (See, CPL 195.10 [2] [b].) The procedure employed here was specifically held improper by the Second Department in People v Banville (supra). That case reversed the conviction of a defendant who had been indicted for burglary in the second degree, and purported to waive the indictment and then plead guilty to a subsequent superior court • information for the crime of burglary in the third degree. Banville held that by enacting CPL 195.10 the Legisla*538ture intended that the procedure for waiving indictment would be subject to precise time requirements, and "once an indictment has been returned by the Grand Jury, any subsequent waiver is indeed untimely and hence, wholly ineffective.” (Supra, at 123.)
Accordingly, the judgment of the Supreme Court, Bronx County (Seewald, J.), rendered on July 10, 1986, convicting appellant of attempted murder in the second degree and assault in the first degree, upon a guilty plea, and sentencing appellant to concurrent indeterminate sentences of from 3 years to 9 years and 2 Vs years to 7 years, respectively, should be reversed, the plea of guilty vacated and the indictment reinstated.